Order entered December 20, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00438-CR

                      THE STATE OF TEXAS, Appellant

                                        V.

                        BRADLEY SHAVERS, Appellee

               On Appeal from the County Criminal Court No. 5
                            Dallas County, Texas
                    Trial Court Cause No. MC19-A6636

                                     ORDER

      Before the Court is appellee’s December 14, 2022 second motion for

extension of time to file appellee’s brief. We GRANT the motion and ORDER

appellee’s brief filed by December 29, 2022. If appellee fails to file his brief by

December 29, 2022, the Court may abate this case for a hearing in the trial court to

determine why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                             /s/   DENNISE GARCIA
                                                   JUSTICE